Exhibit 10.2

Separation and Transition Agreement

This Separation and Transition Agreement (this “Transition Agreement”) is made
as of October 1, 2012 by and among U.S. Silica Company, a Delaware corporation
(the “Company”), U.S. Silica Holdings, Inc., a Delaware corporation
(“Holdings”), and Brian Slobodow (“Executive,” and together with the Company and
Holdings, the “Parties”).

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement, dated as of June 1, 2011 (as amended, the “Employment
Agreement”), pursuant to which the Company agreed to employ Executive, and
Executive agreed to serve, as Chief Administrative Officer of the Company;

WHEREAS, Holdings and Executive previously entered into that certain
Non-Qualified Stock Option Agreement, dated as of July 12, 2011 (the “Option
Agreement”), pursuant to which Holdings granted Executive stock options on the
terms and conditions set forth therein; and

WHEREAS, the Parties desire to enter into this Transition Agreement in order to
set forth the definitive rights and obligations of the Parties in connection
with Executive’s separation from the Company.

NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:

1. Resignation of Office. Effective as of October 8, 2012, Executive voluntarily
resigns his position as Chief Administrative Officer of the Company, and from
any and all other officer or director positions which he holds at the Company or
any of the Company’s subsidiaries or affiliates.

2. Service as Director. Notwithstanding Section 1 above, Executive shall
continue to serve as a member of the Board of Directors of Holdings (the
“Board”) for so long as he is willing until the earlier of:

(a) the date on which Executive resigns or is removed from office in accordance
with the terms of the Certificate of Incorporation and Bylaws of Holdings;

(b) the expiration of Executive’s then-current term of service in the event that
the Board determines in its sole discretion to not nominate Executive to stand
for re-election to the Board;

(c) the date on which Executive is requested to resign his position as a member
of the Board by a duly authorized representative of Golden Gate Private Equity,
Inc., a Delaware corporation (“Golden Gate Capital”); provided, that Executive
hereby appoints any such duly authorized representative of Golden Gate Capital
as his true and lawful attorney in fact with full power and authority to effect
such resignation by executing the Offer of Resignation attached hereto as
Exhibit A; or



--------------------------------------------------------------------------------

(d) the date on which Executive’s status as an employee of the Company is
terminated for Cause in accordance with Section 3(c) hereof.

3. Transition Period.

(a) Position and Duties. During the period from October 8, 2012 through
December 31, 2012 (the “Transition Period”), Executive shall continue to serve
as an employee of the Company and its subsidiaries. During the Transition
Period, Executive shall perform such services relating to the Company and its
subsidiaries as requested by, and shall report to, the Board. Executive shall
perform such duties, responsibilities and functions to the Company and its
subsidiaries to the best of his abilities in a diligent, trustworthy,
professional and efficient manner and shall comply with the Company’s and its
subsidiaries’ policies and procedures in all material respects. Executive shall
have no authority (and shall not in any manner hold himself out as having any
authority or otherwise take any action) to bind the Company or its subsidiaries
to any contract, commitment or undertaking without the express prior written
consent of the Board.

(b) Compensation; Expenses; Benefits. During the Transition Period, Executive
shall continue to receive his base salary as in effect on the date hereof. The
Company shall also continue to reimburse Executive for all reasonable business
expenses incurred by him in the course of performing his duties and
responsibilities under Section 3(a) above in accordance with Company policies.
Executive shall also be entitled to continue to participate in the Company’s
health and welfare benefits on the same basis as members of the Company’s senior
management, as well as in the Company’s 401(k) Plan in accordance with its terms
and provisions and applicable law.

(c) Termination of Status as Employee for Cause. During the Transition Period,
the Company reserves the right to terminate Executive’s status as an employee
for Cause prior to the end of the Transition Period. For such purposes, “Cause”
shall mean with respect to Executive one or more of the following: (i) the
commission of a felony or other crime involving moral turpitude or the
commission of any other act or omission involving dishonesty, disloyalty or
fraud with respect to the Company or any of its subsidiaries and affiliates or
any of their customers, suppliers or distributors; (ii) reporting to work under
the influence of alcohol or illegal drugs, the use of illegal drugs (whether or
not at the workplace) or other repeated conduct causing the Company or any of
its subsidiaries or affiliates substantial public disgrace or disrepute or
substantial economic harm; (iii) substantial and repeated failure to perform
duties as reasonably directed by the Board; (iv) any act or omission aiding or
abetting a competitor, supplier, customer or distributor of the Company or any
of its subsidiaries and affiliates to the material disadvantage or detriment of
the Company or its subsidiaries and affiliates; (v) gross negligence or willful
misconduct with respect to the Company or any of its subsidiaries or affiliates;
or (vi) any other material breach of this Transition Agreement.

4. Post-Transition Benefits and Payments.

(a) Final Pay. On the next regular payroll date following the end of the
Transition Period, Executive will receive a lump sum payment of all
then-outstanding accrued final compensation, including accrued unused vacation
pay and reimbursable business expenses, for services performed for the Company
and its subsidiaries through and including the Transition Period.

 

2



--------------------------------------------------------------------------------

(b) Bonus. The Board shall award a bonus to Executive following the end of
fiscal year 2012 pursuant to and in accordance with the terms and conditions of
the 2012 Annual Bonus Incentive Plan of Holdings; provided, however, that such
bonus shall be prorated in the discretion of the Board on the basis of
Executive’s service through October 7, 2012 and shall only be payable to the
extent Executive remains in full compliance with all terms and provisions of
this Transition Agreement, including, but not limited to, Section 7.

(c) Option Agreement. Holdings and Executive agree and confirm as follows:

(i) In accordance with the terms of the GGC USS Holdings, Inc. 2011 Incentive
Compensation Plan, by virtue of Executive’s continued service as a member of the
Board the resignations pursuant to Section 1 above shall not be deemed to
constitute a “Termination” for purposes of the Option Agreement. All references
in the Option Agreement to Executive’s “continued service” or “employment” with
the Company shall be deemed to include all times during which Executive serves
as a member of the Board (whether or not Executive is still an employee of the
Company).

(ii) Section 4(a) of the Option Agreement is hereby amended and restated to
read:

“Vesting. The Options subject to this grant shall become vested, on a
tranche-by-tranche basis, pursuant to the schedule set forth in the table below,
provided the Participant is then employed by the Company and/or one of its
Subsidiaries or Affiliates on the applicable vesting date. There shall be no
proportionate or partial vesting in the periods prior to each vesting date and
all vesting shall occur only on the appropriate vesting date, subject to the
Participant’s continued service with the Company or any of its Subsidiaries on
each applicable vesting date.

 

Vesting Date

   Cumulative Percentage
of Option Shares  Vested

First anniversary of the Grant Date

   62.50% of Option Shares
of each tranche

January 1, 2013

   75.00% of Option Shares
of each tranche

January 1, 2014

   83.33% of Option Shares
of each tranche

January 1, 2015

   91.67% of Option Shares
of each tranche

January 1, 2016

   100.0% of Option Shares
of each tranche

Notwithstanding the foregoing, in the event the Participant ceases to serve as a
member of the Board of Directors of the Company prior to January 1, 2014 for any
reason other than (i) his death or his voluntary resignation as a director or
employee of the Company or any of its Subsidiaries or (ii) the termination of
his directorship or employment for Cause, the Options that would have vested on
January 1, 2014 shall vest immediately upon such occurrence.”

 

3



--------------------------------------------------------------------------------

(iii) Section 5(e) is hereby amended and restated to read:

“Treatment of Unvested Options upon Termination. Subject to the last sentence of
Section 4(a), any portion of the Options that is not vested as of the date of
the Participant’s Termination for any reason shall terminate and expire
automatically as of the date of such Termination.”

(d) No Other Entitlements; Acknowledgment of Consideration. As of the date
hereof, Executive acknowledges that he will no longer be entitled to any other
benefits, payments or contributions from Holdings or the Company other than
those specifically provided for in this Transition Agreement, including any
severance payments under Section 4(b) of the Employment Agreement or any
compensation for his continued service as a member of the Board. Executive
specifically acknowledges and agrees that certain of the obligations created and
payments made to him by Holdings and the Company under this Transition Agreement
are promises and payments to which he is not otherwise entitled under any law or
contract.

5. Confidential Information; Work Product; Non-Compete; Non-Solicitation.
Sections 5, 6, 7, 8 and 9 of the Employment Agreement are incorporated herein by
reference, and all references to the “Employment Period” in such sections shall
be deemed to include the Transition Period hereunder. Nothing in this Agreement
shall modify, limit, supersede or relieve Executive from full compliance with
the obligations imposed on him by such sections of the Employment Agreement
through the Transition Period and after he has ceased to be an employee of the
Company.

6. Confidentiality. The Company and Executive agree that the terms and
conditions of this Transition Agreement are to be strictly confidential, except
that Executive may disclose the terms and conditions to his family, attorneys,
accountants, tax consultants, state and federal tax authorities or as may
otherwise be required by law. The Company and Holdings may disclose the terms
and conditions of this Transition Agreement as they deem necessary to their
officers, employees, board of directors, stockholders, insurers, attorneys,
accountants, state and federal tax authorities or as may otherwise be required
by law. Executive asserts that he has not discussed, and agrees that except as
expressly authorized by Holdings or the Company he will not discuss, this
Transition Agreement or the circumstances of his separation with any employee of
the Company, and that he will take affirmative steps to avoid or absent himself
from any such discussion even if he is not an active participant therein.
EXECUTIVE ACKNOWLEDGES THE SIGNIFICANCE AND MATERIALITY OF THIS PROVISION TO
THIS TRANSITION AGREEMENT, AND HIS UNDERSTANDING THEREOF.

7. Return of Corporate Property; Conveyance of Information.

(a) Company Property. Executive represents and warrants that upon the later of
(i) the conclusion of the Transition Period or (ii) the date on which Executive
ceases to serve as a member of the Board, he will return all property of the
Company within his possession, accessibility or control, including (without
limitation) all keys, access fobs, credit

 

4



--------------------------------------------------------------------------------

cards (without further use thereof), cell phones, computers, PDAs and all other
items belonging to the Company or which contain Confidential Information (as
defined in the Employment Agreement); and, in the case of documents, including
(without limitation) all documents of any kind and in whatever medium evidenced,
including (without limitation) all hard disk drive data, diskettes, microfiche,
photographs, negatives, blueprints, printed materials, tape recordings, CD, DVDs
and videotapes.

(b) Information. In addition to the obligation to turn over any physical
embodiment of Confidential Information pursuant to Section 7(a) above, and to
keep such information strictly confidential pursuant to Section 5 above,
Executive agrees to make himself available from time to time at the Company’s
request (during normal business hours, with reasonable prior notice) to discuss
and disseminate such information and to otherwise cooperate with the Company’s
efforts relating thereto.

8. Remedies. Executive hereby acknowledges and affirms that in the event of any
breach by Executive of any of his covenants, agreements or obligations
hereunder, monetary damages would be inadequate to compensate Holdings and/or
the Company. Accordingly, in addition to other remedies which may be available
to Holdings and/or the Company hereunder or otherwise at law or in equity, both
Holdings and the Company will be entitled to specifically enforce such
covenants, obligations and restrictions through injunctive and/or equitable
relief, in each case without the posting of any bond or other security with
respect thereto. Should any provision of this Transition Agreement be adjudged
to any extent invalid by any court or tribunal of competent jurisdiction, each
provision will be deemed modified to the minimum extent necessary to render it
enforceable.

9. Complete Agreement; Inconsistencies. This Transition Agreement constitutes
the complete and entire agreement and understanding of the Parties with respect
to the subject matter hereof, and supersedes in its entirety any and all prior
understandings, commitments, obligations and/or agreements, whether written or
oral, with respect thereto. Without limiting the foregoing, the Parties
understand and agree that this Transition Agreement (including the mutual
covenants, agreements, acknowledgments and affirmations contained herein) is
intended to (a) terminate the Employment Agreement in its entirety (except to
the extent incorporated herein by reference) and (b) amend the Option Agreement
as set forth in Section 4(c).

10. No Strict Construction. The language used in this Transition Agreement will
be deemed to be the language mutually chosen by the Parties to reflect their
mutual intent, and no doctrine of strict construction will be applied against
any Party.

11. Third Party Beneficiaries. This Transition Agreement is not intended for the
benefit of any person other than the Parties, and no such other person will be
deemed to be a third party beneficiary hereof. Without limiting the generality
of the foregoing, it is not the intention of the Company to establish any
policy, procedure, course of dealing or plan of general application for the
benefit of or otherwise in respect of any other employee, officer, director or
stockholder, irrespective of any similarity between any contract, agreement,
commitment or understanding between the Company and such other employee,
officer, director or stockholder, on the one hand, and any contract, agreement,
commitment or understanding between the

 

5



--------------------------------------------------------------------------------

Company and Executive, on the other hand, and irrespective of any similarity in
facts or circumstances involving such other employee, officer, director or
stockholder, on the one hand, and Executive, on the other hand.

12. Tax Withholdings. Notwithstanding any other provision herein, the Company
will be entitled to withhold from any amounts otherwise payable hereunder to
Executive any amounts required to be withheld in respect of federal, state or
local taxes.

13. Notices. All notices, consents, waivers and other communications required or
permitted by this Transition Agreement will be in writing and will be deemed
given to a Party when: (a) delivered to the appropriate address by hand or
overnight delivery; (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; or (c) three (3) days following
mailing by certified mail, postage prepaid and return receipt requested, in each
case to the following addresses, facsimile numbers or e-mail addresses and
marked to the attention of the Party designated below (or to such other address,
facsimile number, e-mail address or person as a Party may hereafter designate by
written notice to the other Parties):

If to Holdings or the Company:

U. S. Silica Company

Attn.: Legal Dept.

8490 Progress Drive, Suite 300

Frederick, MD 21701

Tel: 301-682-0611

Fax: 301-682-0690

With a mandatory copy to:

Kirkland & Ellis LLP

Attn.: Timothy Stephenson, Esq.

655 15th Street, N. W.

Washington, DC 20005

Tel: 202-879-5144

Fax: 202-879-5200

If to Executive:

Brian Slobodow

[home address]

14. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Transition Agreement will be
governed by, and construed in accordance with, the laws of the State of
Maryland, without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application hereto of the laws of any
jurisdiction other than the State of Maryland. In furtherance of the foregoing,
the internal law of the State of Maryland will control the interpretation and
construction of this Transition Agreement, even though under any other
jurisdiction’s choice of law or conflict of law analysis the substantive law of
some other jurisdiction may ordinarily apply.

 

6



--------------------------------------------------------------------------------

15. Severability. The invalidity or unenforceability of any provision of this
Transition Agreement will not affect the validity or enforceability of any other
provision of this Transition Agreement, which will otherwise remain in full
force and effect.

16. Counterparts. This Transition Agreement may be executed in separate
counterparts, each of which will be deemed to be an original and all of which
taken together will constitute one and the same agreement.

17. Successors and Assigns. The Parties’ obligations hereunder will be binding
upon their successors and assigns, and no such assignment shall relieve the
assigning party from continuing also to comply with such obligations. The
Parties’ rights will inure to the benefit of, and be enforceable by, any of the
Parties’ successors and assigns. The Company may assign all rights and
obligations of this Transition Agreement to any successor in interest to the
assets of the Company. In the event that the Company is dissolved, all
obligations of the Company under this Transition Agreement will be provided for
in accordance with applicable law.

18. Amendments and Waivers. Except with respect to any non-competition or
similar post-employment restrictive covenants, which will be subject to
modification by a court of competent jurisdiction pursuant to their express
terms (as may be modified herein), no amendment to or waiver of this Transition
Agreement or any of its terms will be binding upon any Party unless consented to
in writing by such Party.

19. Headings. The headings of the sections and subsections of this Transition
Agreement are for purposes of convenience only, and will not be deemed to amend,
modify, expand, limit or in any way affect the meaning of any of the provisions
hereof.

20. Disputes. Except as set forth in this paragraph, any dispute, claim or
difference arising out of this Transition Agreement will be settled exclusively
by binding arbitration in accordance with the rules of the American Arbitration
Association (“AAA”). The arbitration will be held in Baltimore, Maryland unless
Executive and the Company mutually agree otherwise. Nothing contained in this
Section 20 will be construed to limit or preclude a Party from bringing any
action in any court of competent jurisdiction for injunctive or other
provisional relief to compel another party to comply with its obligations under
this Transition Agreement or any other agreement between or among the Parties
during the pendency of the arbitration proceedings. Subject to the proviso in
this sentence below, each Party will bear its own costs and fees of the
arbitration, and the fees and expenses of the arbitrator will be borne equally
by the Parties unless the arbitrator determines that any Party has acted in bad
faith, in which event the arbitrator will have the discretion to require any one
or more of the Parties to bear all or any portion of fees and expenses of the
Parties and/or the fees and expenses of the arbitrator; provided, however, that
with respect to claims that, but for this mandatory arbitration clause, could be
brought against the Company under any applicable federal or state labor or
employment law (“Employment Law”), the arbitrator will be granted and will be
required to exercise all discretion belonging to a court of competent
jurisdiction under such Employment

 

7



--------------------------------------------------------------------------------

Law to decide the dispute, whether such discretion relates to the provision of
discovery, the award of any remedies or penalties, or otherwise. As to claims
not relating to Employment Laws, the arbitrator will have the authority to award
any remedy or relief that a court of the State of Maryland could order or grant.
The decision and award of the arbitrator will be in writing and copies thereof
will be delivered to each Party. The decision and award of the arbitrator will
be binding on all Parties. In rendering such decision and award, the arbitrator
will not add to, subtract from or otherwise modify the provisions of this
Transition Agreement. Either Party to the arbitration may seek to have the
ruling of the arbitrator entered in any court having jurisdiction thereof. Each
Party agrees that it will not file suit, motion, petition or otherwise commence
any legal action or proceeding for any matter which is required to be submitted
to arbitration as contemplated herein except in connection with the enforcement
of an award rendered by an arbitrator and except to seek the issuance of an
injunction or temporary restraining order pending a final determination by the
arbitrator. Upon the entry of any order dismissing or staying any action or
proceeding filed contrary to the preceding sentence, the Party which filed such
action or proceeding will promptly pay to the other Party the reasonable
attorney’s fees, costs and expenses incurred by such other Party prior to the
entry of such order. All aspects of the arbitration will be considered
confidential and will not be disseminated by any Party with the exception of the
ability and opportunity to prosecute its claim or assert its defense to any such
claim. The arbitrator shall, upon request, issue all prescriptive orders as may
be required to enforce and maintain this covenant of confidentiality during the
course of the arbitration and after the conclusion of same so that the result
and underlying data, information, materials and other evidence are forever
withheld from public dissemination with the exception of its subpoena by a court
of competent jurisdiction in an unrelated proceeding brought by a third party.
This Section 20 will be construed and enforced under the Federal Arbitration
Act, 9 U.S.C. §§ 1 et seq.

21. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR
IN CONNECTION WITH (i) THIS TRANSITION AGREEMENT OR THE VALIDITY, PERFORMANCE,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

*            *             *            *            *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Transition Agreement
effective as of the date first set forth above.

 

By:  

/s/ Brian Slobodow

BRIAN SLOBODOW U. S. SILICA COMPANY By:  

/s/ Bryan A. Shinn

Name: Bryan A. Shinn Title: President and Chief Executive Officer U. S. SILICA
HOLDINGS, INC. By:  

/s/ Bryan A. Shinn

Name: Bryan A. Shinn Title: President and Chief Executive Officer

Signature Page to Separation and Transition Agreement



--------------------------------------------------------------------------------

EXHIBIT A

OFFER OF RESIGNATION

I, Brian Slobodow, do hereby:

 

  1. Tender my resignation as a member of the Board of Directors of U.S. Silica
Holdings, Inc., effective as of the date identified below; and

 

  2. Authorize the Company to accept this resignation as of the date identified
below.

 

 

Brian Slobodow By: [                    ], as Attorney-in-Fact Date:
[                    ]

 

A-1